DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 

Regarding claim 1.  The  an antenna module attached to a top substrate pad on a top surface of the substrate by at least one pin in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Regarding claim 14.  The an antenna module attached to a top substrate pad on a top surface of the substrate by at least one pin in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Regarding claim 19.  The an antenna module attached to a top substrate pad on a top surface of the substrate by at least one pin in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (U.S. 2017/0077039) in view of Mumbru et al (U.S. 20090262028).
Regarding claim 1.  Liao et al discloses a packaged semiconductor device (FIG. 12A/B, item 1012, as an example for discussion, but the embodiments of all the other figures as well) comprising: 
a substrate (FIG. 12B, item 10) comprising a ground plane (FIG. 2, item 10G1 and 10G2; [0080], i.e.  The semiconductor package device 1012 is similar to the semiconductor package device 1002 shown in FIG. 2, and the ground plane is discussed in other embodiments, and in any embodiment which doesn’t discuss it, it would have been obvious to use in those embodiments for the reason of shielding associated with figure 2 and the other embodiments which show it) formed as a substantial portion ( [0056] i.e. The first shield 15 is electrically connected to a first grounding segment 10G1 exposed from the lateral surface 101 of the carrier 10. A lateral surface 142 and a top surface 143 of the second package body 14 are exposed from the first shield 15) of a metal layer within the substrate (FIG. 2, item 10); 
an antenna module (FIG. 12A/B, item 32) attached to a top substrate pad (FIG. 12B, item 22)  on a top surface of the substrate (FIG. 12A/B, item 10) and [0080], i.e. the passive component 47 is electrically connected to .. the printed antenna 22, which is electrically connected to the stamped metal antenna 32. The passive component 47 is electrically connected to the electrical components 11 through the interconnection structure 10R within the carrier 10), the antenna module comprising an antenna ([0080], i.e. The stamped metal antenna 32 is electrically connected to the printed antenna 22).  Note it isn’t clear that it discloses the connection is by at least one pin, as the term pin can be used to generically mean a connection (such is in discussion of the pin-out of a device), or can be used more specifically to refer to a “pin” type contact.   Here it is assumed to refer to the more specific “pin” type contact, and discussion of the obviousness of using pin type contacts is presented below.
an electronic component (FIG. 12A/B item 11) attached to the top surface of the substrate (FIG. 12A/B item 10), the electronic component communicatively coupled to the antenna module through electrical connections in the substrate ([0080], i.e. the passive component 47 is electrically connected to .. the printed antenna 22, which is electrically connected to the stamped metal antenna 32. The passive component 47 is electrically connected to the electrical components 11 through the interconnection structure 10R within the carrier 10), the electronic component (FIG. 2, item 11) overlapping at least a portion (FIG. 2, item 10G2) of the ground plane (FIG. 2, item 10G1,10G2); 
a first portion of mold body (FIG. 12A/B item 14) that encapsulates ([0046],i.e. The second package body 14 is disposed over the top surface of the second area 10B of the carrier 10 and encapsulates the antenna 12, [0079], i.e. semiconductor package device 1012 shown in FIG. 12A replaces the antenna 12 of FIG. 1 with a printed antenna 22 ..a stamped metal antenna 32 ) the antenna module (FIG. 12A/B item 32); a second portion of mold body (FIG. 12A/B item 13) that encapsulates ([0045], i.e. The first package body 13 is disposed on a top surface of the first area 10A of the carrier 10 and encapsulates the electrical components 11) the electronic component (FIG. 12A/B item 11), wherein the second portion of mold body (FIG. 12A/B item 13) is separated from the first portion of mold body (FIG. 12A/B item 14) by at least a first trench (FIG. 12A/B item 16h); 
a conductive trace (FIG. 12A/B item 16) formed on the top surface of the substrate (FIG. 12A/B item 10) and under the first trench (FIG. 12A/B item 16h; [0059], i.e. aperture 16h (e.g., a trench)), wherein the conductive trace (FIG. 12A/B item 16) follows an entire path of the first trench (FIG. 12A item 16h), and the conductive trace makes direct contact with at least one ground contact pad ([0059],i.e. The second end 16B of the second shield 16 is electrically connected to a second grounding segment 10G2 exposed from a top surface of the carrier 10) ; and a shielding layer (FIG. 12A/B item 15) that covers the second portion of mold body (FIG. 12A/B item 13), wherein the shielding layer (FIG. 12A/B item 15) directly contacts a portion of the conductive trace (FIG. 12A/B item 16) that is exposed in the first trench ([0059], i.e  a portion of the first shield 15 extends into the aperture 16h and contacts the second shield 16, forming a concave portion of the first shield 15 in the aperture 16h as shown).
Regarding the limitation “comprising a ground plane formed as a substantial portion of a metal layer”,  applicant defines the term substantial in the originally filed specification in [0073] as used herein, the terms "substantial" and "substantially" mean sufficient to achieve the stated purpose or value in a practical manner;  Liao et al discloses [0056] The first shield 15 is electrically connected to a first grounding segment 10G1 exposed from the lateral surface 101 of the carrier 10. A lateral surface 142 and a top surface 143 of the second package body 14 are exposed from the first shield 15.
Since the purpose of the grounding plane is met, the limitation is met.
Regarding the use of a pin contact, the use of pins was a standard method of connecting and a well known functionally equivalent alternative to the use of balls, and as such one of ordinary skill would have expected the use of pin to function for it’s intended purpose and to have produced predictable results.  This is evidenced by Mumbru et al, 20090262028, which discusses in paragraph “In FIG. 22, the slot-antenna component 2210 comprises one feeding terminal 2214 and several grounding terminals 2215. The contact terminals 2214, 2215 have been depicted as square pads, although they could be shaped differently, or take the form of pins or BGA balls,”  showing that it was one of the well known alternative for providing connections.  Accordingly, it would have been obvious, in the device of Liao et al, to employee pins as shown by Mumbru et al as it was a known alternative that would have been expected to work for its intended purpose and provide predictable results.

Regarding claim 3. Liao et al discloses all the limitations of the packaged semiconductor device of claim 1 above.
Liao et al further discloses wherein the shielding layer further directly contacts a side wall of the second portion of mold body formed by the first trench ([0059], i.e. FIG. 2, a portion of the first shield 15 extends into the aperture 16h and contacts the second shield 16, forming a concave portion of the first shield 15 in the aperture 16h as shown) and a top surface of the second portion of mold body ([0056], i.e. The first shield 15 covers a top surface 133 and a lateral surface 132 of the first package body 13 and a lateral surface 101 of the carrier 10)

Regarding claim 4. Liao et al discloses all the limitations of the packaged semiconductor device of claim 3 above.
Liao et al further discloses wherein the side wall of the second portion is angled with a positive slope from the conductive trace to the top surface of the second portion of mold body ([0089] an aperture 116h is formed over the compartment shield 116 to expose a top surface of the top portion of the compartment shield 116. In some embodiments, the aperture 116h is formed by an etching technique, a drilling technique or a laser drilling technique).
Applicant discloses in their originally filed specification in [0021] that the trenches are formed by forming one or more trenches 128 in the mold body using a cutting technique, such as sawing, etching, laser cutting, and the like.
Liao et al discloses [0089] an aperture 116h is formed over the compartment shield 116 to expose a top surface of the top portion of the compartment shield 116. In some embodiments, the aperture 116h is formed by an etching technique, a drilling technique or a laser drilling technique.
Since Liao et al disclose the same method of forming the trench is disclosed by the applicant, Liao et al disclose wherein the side wall of the second portion is angled with a positive slope from the conductive trace to the top surface of the second portion of mold body.

Regarding claim 5. Liao et al discloses all the limitations of the packaged semiconductor device of claim 1 above.
Liao et al further discloses wherein the shielding layer further directly contacts at least one external side wall of the second portion of mold body ([0056], i.e. The first shield 15 is disposed on an external surface of the first package body 13 and covers the first package body 13 and electrical components 11), the at least one external side wall of the second portion of mold body is coplanar with at least one external side wall of the substrate, and the shielding layer further directly contacts the at least one external side wall of the substrate ([0056], i.e. The first shield 15 covers a top surface 133 and a lateral surface 132 of the first package body 13 and a lateral surface 101 of the carrier 10).  

Regarding claim 6. Liao et al discloses all the limitations of the packaged semiconductor device of claim 1 above.
Liao et al further discloses wherein the ground plane (FIG. 12A/B, item 10G1)is laterally separated from the antenna module (FIG. 12A/B, item 14) and is not located directly underneath the antenna module ([0056], i.e. The first shield 15 is disposed on an external surface of the first package body 13 and covers the first package body 13 and electrical components 11. The first shield 15 covers a top surface 133 and a lateral surface 132 of the first package body 13 and a lateral surface 101 of the carrier 10. The first shield 15 is electrically connected to a first grounding segment 10G1 exposed from the lateral surface 101 of the carrier 10. A lateral surface 142 and a top surface 143 of the second package body 14 are exposed from the first shield 15, and thus, in the embodiment illustrated, the first shield 15 does not block electromagnetic energy transmission from or reception by the antenna 12.)  

Regarding claim 7. Liao et al discloses all the limitations of the packaged semiconductor device of claim 1 above.
Liao et al further discloses wherein the electronic component comprises one of a semiconductor die, a flip chip die, a surface mount device, a memory module, and an integrated circuit ([0043], i.e. The electrical components 11 are disposed over the first area 10A of the carrier 10. The electrical components 11 may be active or passive components or a combination thereof. An active electrical component 11 may be, for example, an integrated chip (IC) or a die. A passive electrical component 11 may be, for example, a capacitor, a resistor or an inductor).  

Regarding claim 8. Liao et al discloses all the limitations of the packaged semiconductor device of claim 1 above.
Liao et al further discloses wherein the first trench follows a path that begins from an external side wall of the substrate and ends at another external side wall of the substrate  ([0046], i.e.  the second shield 16 is electrically connected with the first shield 15 through lateral sides 161, 162 of the second shield 16; [0059], i.e. leaving an aperture 16h (e.g., a trench) over the second shield 16).  

Regarding claim 9. Liao et al discloses all the limitations of the packaged semiconductor device of claim 1 above.
Liao et al further discloses wherein the first trench (FIG. 12A/B, item 16h) includes one or more trench segments, the first trench follows a path that begins and ends at a same external side wall of the substrate ([0046], i.e.  the second shield 16 is electrically connected with the first shield 15 through lateral sides 161, 162 of the second shield 16; [0059], i.e. leaving an aperture 16h (e.g., a trench) over the second shield 16.).  

Regarding claim 21. Liao et al discloses all the limitations of the packaged semiconductor device of claim 1 above.
Liao et al further discloses wherein the conductive trace (FIG. 12A/B, item 16) has a height that is greater than any trace (FIG. 12A/B, item 10R) formed as part of the substrate (FIG. 12A/B, item 10).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (U.S. 2017/0077039) and Mumbru et al (U.S. 20090262028) as applied to claim 1 above.
Regarding claim 10, Liao et al in view of Mumbru et al disclose the packaged semiconductor device of claim 1, but does not teach a third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench.
However, Liao et al (FIG. 12 A/B) teaches a first portion of mold body (FIG. 12A/B item 14) that encapsulates ([0046],i.e. The second package body 14 is disposed over the top surface of the second area 10B of the carrier 10 and encapsulates the antenna 12, [0079], i.e. semiconductor package device 1012 shown in FIG. 12A replaces the antenna 12 of FIG. 1 with a printed antenna 22 ..a stamped metal antenna 32 ) the antenna module (FIG. 12A/B item 32)
a second portion of mold body (FIG. 12A/B item 13) that encapsulates ([0045], i.e. The first package body 13 is disposed on a top surface of the first area 10A of the carrier 10 and encapsulates the electrical components 11) the electronic component (FIG. 12A/B item 11), wherein the second portion of mold body (FIG. 12A/B item 13) is separated from the first portion of mold body (FIG. 12A/B item 14) by at least a first trench (FIG. 12A/B item 16h); 
At the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to duplicate a first portion and second portion of mold body that encapsulates another antenna module and another electronic component attached to the top surface of the substrate, and the trench separated the first portion and second portion from Liao et al teaching.  The use of multiple antennas on opposite sides of the device or on two adjacent sides of the device using the same layout as the first antenna well known at the time for providing more communications options than a single antenna. Therefore, it would have been obvious to use an additional antenna to enable more communications options.
With this, the third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench are needed in Chiang’s structure would have been met as the first antenna employed an encapsulant and a trench, and as the additional antennas would have been obvious to do the same way.  Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention that third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench.
Liao et al further discloses a third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench as addressed above.

Regarding claim 11, Liao et al disclose the packaged semiconductor device of claim 1, but does not teach further comprising: 
a third portion of mold body that encapsulates another electronic component attached to the top surface of the substrate, wherein the third portion is separated from the first portion of mold body by at least a second trench, and the shielding layer further covers the third portion of mold body.
However, Liao et al (FIG. 12A/B) teaches a first portion of mold body (FIG. 12A/B item 14) that encapsulates ([0046],i.e. The second package body 14 is disposed over the top surface of the second area 10B of the carrier 10 and encapsulates the antenna 12, [0079], i.e. semiconductor package device 1012 shown in FIG. 12A replaces the antenna 12 of FIG. 1 with a printed antenna 22 ..a stamped metal antenna 32 ) the antenna module (FIG. 12A/B item 32); 
a second portion of mold body (FIG. 12A/B item 13) that encapsulates ([0045], i.e. The first package body 13 is disposed on a top surface of the first area 10A of the carrier 10 and encapsulates the electrical components 11) the electronic component (FIG. 12A/B item 11), wherein the second portion of mold body (FIG. 12A/B item 13) is separated from the first portion of mold body (FIG. 12A/B item 14) by at least a first trench (FIG. 12A/B item 16h); 
At the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to duplicate a first portion and second portion of mold body that encapsulates another antenna module and another electronic component attached to the top surface of the substrate, the trench separated the first portion and second portion and the shielding layer further covers the first portion and second portion of mold body from Liao et al teaching.
The use of multiple antennas on opposite sides of the device or on two adjacent sides of the device using the same layout as the first antenna well known at the time for providing more communications options than a single antenna. Therefore, it would have been obvious to use an additional antenna to enable more communications options.
With this, the third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench, and the shielding layer further covers the third portion of mold body are needed in Liao et al structure), there had been a finite number of identified predictable solutions (third portion and second portion surrounding the first portion of mold body, and the shielding layer further covers the third portion of mold body) to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  MPEP 2143, E.  Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention that third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench.
Liao et al further discloses a third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion of mold body that encapsulates another electronic component attached to the top surface of the substrate, wherein the third portion is separated from the first portion of mold body by at least a second trench, and the shielding layer further covers the third portion of mold body as addressed above.

Regarding claim 12, Liao et al disclose the packaged semiconductor device of claim 1, but does not teach further comprising:
a third portion of mold body that encapsulates another electronic component attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench, and the shielding layer further covers the third portion of mold body.
However, Liao et al (FIG. 12A/B) teaches a first portion of mold body (FIG. 12A/B item 14) that encapsulates ([0046],i.e. The second package body 14 is disposed over the top surface of the second area 10B of the carrier 10 and encapsulates the antenna 12, [0079], i.e. semiconductor package device 1012 shown in FIG. 12A replaces the antenna 12 of FIG. 1 with a printed antenna 22 ..a stamped metal antenna 32 ) the antenna module (FIG. 12A/B item 32); 
a second portion of mold body (FIG. 12A/B item 13) that encapsulates ([0045], i.e. The first package body 13 is disposed on a top surface of the first area 10A of the carrier 10 and encapsulates the electrical components 11) the electronic component (FIG. 12A/B item 11), wherein the second portion of mold body (FIG. 12A/B item 13) is separated from the first portion of mold body (FIG. 12A/B item 14) by at least a first trench (FIG. 12A/B item 16h). 
At the time of the invention was made, it would have been obvious to a person of ordinary skill in the art, to duplicate a first portion and second portion of mold body that encapsulates another electronic component attached to the top surface of the substrate, the trench separated the first portion and second portion and the shielding layer further covers the first portion and second portion of mold body from Liao et al teaching.  The use of multiple antennas on opposite sides of the device or on two adjacent sides of the device using the same layout as the first antenna well known at the time for providing more communications options than a single antenna. Therefore, it would have been obvious to use an additional antenna to enable more communications options.
With this, the third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench are needed in Chiang’s structure would have been met as the first antenna employed an encapsulant and a trench, and as the additional antennas would have been obvious to do the same way.  third portion and second portion surrounding the first portion of mold body, and the shielding layer further covers the third portion of mold body) to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  MPEP 2143, E.  Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention that third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench.
Liao et al further discloses a third portion of mold body that encapsulates another antenna module attached to the top surface of the substrate, wherein the third portion of mold body that encapsulates another electronic component attached to the top surface of the substrate, wherein the third portion is separated from the second portion of mold body by at least a second trench, and the shielding layer further covers the third portion of mold body as addressed above.

Regarding claim 13, Liao et al discloses the packaged semiconductor device of claim 12 above.
Liao et al further discloses wherein the shielding layer directly contacts side walls of the second and third portions of mold body formed by the second trench (see rejection of claim 12 and FIG. 12A/B; [0059], i.e. FIG. 2, a portion of the first shield 15 extends into the aperture 16h and contacts the second shield 16, forming a concave portion of the first shield 15 in the aperture 16h as shown).

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (U.S. 2017/0077039) and Mumbru et al (U.S. 20090262028) as applied above, and further in view of Chang et al (U.S. 2018/0158787).

Regarding claim 14. Liao et al in view of Mumbru et al discloses a packaged semiconductor device (FIG. 12A/B, item 1012) comprising: 
a substrate (FIG. 12B, item 10) comprising a ground plane (FIG. 2, item 10G1 and 10G2; [0080], i.e.  The semiconductor package device 1012 is similar to the semiconductor package device 1002 shown in FIG. 2) formed as a substantial portion ( [0056] i.e. The first shield 15 is electrically connected to a first grounding segment 10G1 exposed from the lateral surface 101 of the carrier 10. A lateral surface 142 and a top surface 143 of the second package body 14 are exposed from the first shield 15) of a metal layer within the substrate (FIG. 2, item 10); 
a first portion of mold body (FIG. 12A/B item 14) that encapsulates ([0046],i.e. The second package body 14 is disposed over the top surface of the second area 10B of the carrier 10 and encapsulates the antenna 12, [0079], i.e. semiconductor package device 1012 shown in FIG. 12A replaces the antenna 12 of FIG. 1 with a printed antenna 22 ..a stamped metal antenna 32) an antenna module (FIG. 12A/B, item 32) attached to a top substrate pad (FIG. 12B, item 22) on a top surface of the substrate (FIG 12 A/B item 10) by at least one pin ([0080], i.e. the passive component 47 is electrically connected to .. the printed antenna 22, which is electrically connected to the stamped metal antenna 32. The passive component 47 is electrically connected to the electrical components 11 through the interconnection structure 10R within the carrier 10), the antenna module comprising an antenna ([0080], i.e. The stamped metal antenna 32 is electrically connected to the printed antenna 22); 
a second portion of mold body (FIG. 12A/B item 13) that encapsulates ([0045], i.e. The first package body 13 is disposed on a top surface of the first area 10A of the carrier 10 and encapsulates the electrical components 11) at least one electronic component (FIG. 12A/B item 11) attached to the top surface of the substrate (FIG. 12A/B item 10), the second portion of mold body (FIG. 12A/B item 13)  separated from the first portion of mold body (FIG. 12A/B item 14) by a trench (FIG. 12A/B item 16h), the at least one electronic component (FIG. 12A/B, item 11) overlapping at least a portion (FIG. 12A/B, item 10G2) of the ground plane (FIG. 12A/B, item 10G1 and 10G2); and 
a shielding layer (FIG. 12A/B item 15) that covers the second portion of mold body (FIG. 12A/B item 13), wherein the first portion of mold body (FIG. 12A/B item 14) that encapsulates the antenna module (FIG. 12A/B, item 32) is not covered by the shielding layer ([0056], i.e. A lateral surface 142 and a top surface 143 of the second package body 14 are exposed from the first shield 15, and thus, in the embodiment illustrated, the first shield 15 does not block electromagnetic energy transmission from or reception by the antenna 12.).  
Regarding the limitation “comprising a ground plane formed as a substantial portion of a metal layer”,  applicant defines the term substantial in the originally filed specification in [0073] as used herein, the terms "substantial" and "substantially" mean sufficient to achieve the stated purpose or value in a practical manner;  Liao et al discloses [0056] The first shield 15 is electrically connected to a first grounding segment 10G1 exposed from the lateral surface 101 of the carrier 10. A lateral surface 142 and a top surface 143 of the second package body 14 are exposed from the first shield 15.
Since the purpose of the grounding plane is met, the limitation is met.
Fails to explicitly disclose the second portion of mold body surrounding the first portion of mold body, the second portion of mold body follows a closed path around the first portion of mold body.
However, Chang et al teaches the second portion of mold body (FIG. 14, item 130a outside item 166) surrounding the first portion of mold body (FIG. 14, item 130a inside item 166), the second portion of mold body (FIG. 14, item 130a outside item 166) follows a closed path ([0028], i.e. shielding ring 116, wherein the shielding ring 116 is grounded, and the shielding ring 116 is between each of the antennas 112′ and the RF-IC 120) around the first portion of mold body (FIG. 14, item 130a inside item 166)
Since Both Liao et al and Chang et al teach integrated antenna and IC, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the packaged semiconductor device as disclosed in Liao et al with the second portion of mold body surrounding the first portion of mold body, the second portion of mold body follows a closed path around the first portion of mold body as disclosed by Chang et al.  The use of wherein the shielding ring is grounded, and the shielding ring is between each of the antennas and the RF-IC in Chang et al provides for smaller packages that utilize less area (Chang et al, [0001]).

Regarding claim 15. Liao et al in view of Chang et al discloses all the limitations of the packaged semiconductor device of claim 14 above.
Liao et al further discloses further comprising: Page 4 of 11U.S. App. No.: 15/719,668PATENTa conductive trace on the surface of the substrate that follows the closed path around the first portion of mold body, wherein the conductive trace  makes direct contact with at least one ground contact pad, and the shielding layer directly contacts the conductive trace (FIG. 12A/B, item 16) that is exposed in the trench (FIG. 12A/B, item 16h).  
Chang et al discloses a conductive trace (FIG. 14, item 166) on the surface of the substrate (FIG. 9, item 142) that follows the closed path ([0028], i.e. shielding ring 116, wherein the shielding ring 116 is grounded, and the shielding ring 116 is between each of the antennas 112′ and the RF-IC 120) around the first portion of mold body (FIG. 14, item 130a inside item 116)

Regarding claim 16. Liao et al in view of Chang et al discloses all the limitations of the packaged semiconductor device of claim 14 above.
Liao et al further discloses wherein the shielding layer directly contacts inner side walls of the second portion formed by the trench, a top surface of the second portion of mold body, and external side walls of the second portion of mold body ([0056], i.e. The first shield 15 is disposed on an external surface of the first package body 13 and covers the first package body 13 and electrical components 11. The first shield 15 covers a top surface 133 and a lateral surface 132 of the first package body 13 and a lateral surface 101 of the carrier 10. The first shield 15 is electrically connected to a first grounding segment 10G1 exposed from the lateral surface 101 of the carrier 10. A lateral surface 142 and a top surface 143 of the second package body 14 are exposed from the first shield 15, and thus, in the embodiment illustrated, the first shield 15 does not block electromagnetic energy transmission from or reception by the antenna 12.).  

Regarding claim 17. Liao et al in view of Chang et al discloses all the limitations of the packaged semiconductor device of claim 14 above.
Liao et al further discloses wherein the shielding layer further directly contacts external side walls of the substrate. ([0056], i.e. The first shield 15 is disposed on an external surface of the first package body 13 and covers the first package body 13 and electrical components 11. The first shield 15 covers a top surface 133 and a lateral surface 132 of the first package body 13 and a lateral surface 101 of the carrier 10) 
 
Regarding claim 18. Liao et al in view of Chang et al discloses all the limitations of the packaged semiconductor device of claim 14 above.
Liao et al further discloses wherein the ground plane is not located directly underneath the antenna module ([0056], i.e. The first shield 15 is disposed on an external surface of the first package body 13 and covers the first package body 13 and electrical components 11. The first shield 15 covers a top surface 133 and a lateral surface 132 of the first package body 13 and a lateral surface 101 of the carrier 10. The first shield 15 is electrically connected to a first grounding segment 10G1 exposed from the lateral surface 101 of the carrier 10. A lateral surface 142 and a top surface 143 of the second package body 14 are exposed from the first shield 15, and thus, in the embodiment illustrated, the first shield 15 does not block electromagnetic energy transmission from or reception by the antenna 12.). 
 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (U.S. 2017/0077039) and Mumbru et al (U.S. 20090262028) as applied above and further in view of Chang et al (U.S. 2018/0158787).

Regarding claim 19. Liao et al in view of Mumbru et al discloses a packaged semiconductor device comprising: a substrate (FIG. 12B, item 10) comprising a ground plane (FIG. 2, item 10G1 and 10G2; [0080], i.e.  The semiconductor package device 1012 is similar to the semiconductor package device 1002 shown in FIG. 2) formed as a substantial portion ( [0056] i.e. The first shield 15 is electrically connected to a first grounding segment 10G1 exposed from the lateral surface 101 of the carrier 10. A lateral surface 142 and a top surface 143 of the second package body 14 are exposed from the first shield 15) of a metal layer within the substrate  (FIG. 2, item 10); 
a first portion of mold body (FIG. 12A/B item 13) that encapsulates ([0045], i.e. The first package body 13 is disposed on a top surface of the first area 10A of the carrier 10 and encapsulates the electrical components 11) at least one electronic component (FIG. 12A/B item 11) attached to a top surface of the substrate (FIG. 12A/B item 10), the at least one electronic component (FIG. 2, item 11) overlapping at least a portion (FIG. 2, item 10G2) of the ground plane (FIG. 2, item 10G1 and 10G2); 
a second portion of mold body  (FIG. 12A/B item 14) that encapsulates at least one antenna module (FIG. 12A/B, item 32) attached to the top substrate pad (FIG. 12B, item 22) on a top surface of the substrate (FIG. 12A/B, item 10) by at least one pin ([0080], i.e. the passive component 47 is electrically connected to .. the printed antenna 22, which is electrically connected to the stamped metal antenna 32. The passive component 47 is electrically connected to the electrical components 11 through the interconnection structure 10R within the carrier 10), each of the at least one antenna module  (FIG. 12A/B item 14) comprising an antenna ([0080], i.e. The stamped metal antenna 32 is electrically connected to the printed antenna 22), 
the second portion of mold body (FIG. 12A/B item 14) separated from the first portion of mold body (FIG. 12A/B item 13) from the second portion of mold body (FIG. 12A/B item 14) by a trench (FIG. 12A/B item 16h); and a shielding layer  (FIG. 12A/B item 15) that covers the first portion of mold body  (FIG. 12A/B item 13), wherein the second portion of mold body  (FIG. 12A/B item 14) that encapsulates ([0046],i.e. The second package body 14 is disposed over the top surface of the second area 10B of the carrier 10 and encapsulates the antenna 12, [0079], i.e. semiconductor package device 1012 shown in FIG. 12A replaces the antenna 12 of FIG. 1 with a printed antenna 22 ..a stamped metal antenna 32 ) the at least one antenna module (FIG. 12A/B item 32) is not covered by the shielding layer  (FIG. 12A/B item 15).
Regarding the limitation “comprising a ground plane formed as a substantial portion of a metal layer”,  applicant defines the term substantial in the originally filed specification in [0073] as used herein, the terms "substantial" and "substantially" mean sufficient to achieve the stated purpose or value in a practical manner;  Liao et al discloses [0056] The first shield 15 is electrically connected to a first grounding segment 10G1 exposed from the lateral surface 101 of the carrier 10. A lateral surface 142 and a top surface 143 of the second package body 14 are exposed from the first shield 15.
Since the purpose of the grounding plane is met, the limitation is met.
Liao et al fails to explicitly disclose the second portion of mold body by a closed path around the first portion of mold body, the second portion of mold body surrounding the first portion of mold body (FIG. 14, item 130a inside item 166),
However, Chang et al teaches the second portion of mold body (FIG. 14, item 130a outside item 166) by a closed path ([0028], i.e. shielding ring 116, wherein the shielding ring 116 is grounded, and the shielding ring 116 is between each of the antennas 112′ and the RF-IC 120) around the first portion of mold body; the second portion of mold body (FIG. 14, item 130a outside item 166) surrounding ([0028], i.e. shielding ring 116, wherein the shielding ring 116 is grounded, and the shielding ring 116 is between each of the antennas 112′ and the RF-IC 120) the first portion of mold body (FIG. 14, item 130a inside item 166).
Since Both Liao et al and Chang et al teach integrated antenna and IC, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the packaged semiconductor device as disclosed in Liao et al with the second portion of mold body surrounding the first portion of mold body as disclosed by Chang et al.  The use of wherein the shielding ring is grounded, and the shielding ring is between each of the antennas and the RF-IC in Chang et al provides for smaller packages that utilize less area (Chang et al, [0001]).

Regarding claim 20. Liao et al in view of Change et al discloses all the limitations of the packaged semiconductor device of claim 19 above.
Chang et al discloses further comprising: a conductive trace on the surface of the substrate that follows the closed path around ([0028], i.e. shielding ring 116, wherein the shielding ring 116 is grounded, and the shielding ring 116 is between each of the antennas 112′ and the RF-IC 120) the first portion of mold body (FIG. 14, item 130a inside item 166).
Liao et al discloses wherein the conductive trace makes direct contact with at least one ground contact pad ([0059],i.e. The second end 16B of the second shield 16 is electrically connected to a second grounding segment 10G2 exposed from a top surface of the carrier 10), and the shielding layer directly contacts the conductive trace that is exposed in the trench ([0059], i.e  a portion of the first shield 15 extends into the aperture 16h and contacts the second shield 16, forming a concave portion of the first shield 15 in the aperture 16h as shown)

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/S.E.B./           Examiner, Art Unit 2815